[TO BE PLACED ON FIRST BANK OF BEVERLY HILLS LETTERHEAD]

Mr. Joseph W. Kiley, III
President
First Bank of Beverly Hills, F.S.B.
23901 Calabasas Road, Suite 1050
Calabasas, California 91302-1542

        Re:  Modification of Employment, Confidentiality And Contingent
Severance Agreement

Dear Joe:

        This Letter Agreement shall constitute a modification of the Employment,
Confidentiality and Contingent Severance Agreement effective March 12, 2001, by
and among First Bank of Beverly Hills, Wilshire Financial Services Group, and
Joseph W. Kiley, III (the “Agreement”). The Agreement is modified as follows:

1. Effective August 30, 2001, your position (as set forth in Section 1.1) has
been changed to “President.”


2. Effective August 30, 2001, your base salary (as set forth in Section 3.1) has
been increased to $200,000.00.


3. Effective October 2, 2001, your stock options (as set forth in Section 3.2)
has been increased by an additional 50,000 shares (to a total of 200,000
shares). The exercise price for the additional 50,000 options shall be $1.90 per
share (which was the closing price on October 2, 2001).


        All other terms and conditions shall remain the same.


                                                     Sincerely,


                                                     Rob Deutschman
                                                     Chairman of the Board of Directors
                                                     First Bank of Beverly Hills

Agreed and Accepted

Dated    ____________, 2001                 Wilshire Financial Services Group, Inc.


                                            By: ___________________________________
                                                      Stephen Glennon
                                                      President/Chief Executive Officer

Dated    ____________, 2001                 ______________________________________
                                                      Joseph W. Kiley, III




EMPLOYMENT, CONFIDENTIALITY AND
CONTINGENT SEVERANCE AGREEMENT

        This Employment, Confidentiality and Contingent Severance Agreement (the
“Agreement”) is made between First Bank of Beverly Hills, F.S.B. (the “Bank”), a
federally chartered savings bank, and Joseph W. Kiley, III (the “Employee”). The
Bank is an affiliate of Wilshire Financial Services Group, Inc., a Delaware
corporation (the “Company”).

        Accordingly, on the basis of the representations, warranties, and
covenants contained in this Agreement, the parties agree as follows effective as
of March 12, 2001 (the “Effective Date”):


        1.        ARTICLE 1 - EMPLOYMENT AND TERM

             1.1     Employment. The Bank shall employ the Employee as its
Executive Vice President and Chief Financial Officer (the “Position”), and the
Employee accepts such employment, on the terms and conditions set forth in this
Agreement.

             1.2     Pre-Employment Conditions. Employment with the Bank is
conditional upon: (a) the Employee’s consent to and successful passing of a
pre-employment drug test; (b) background, credit and reference checks; and (c)
all necessary regulatory approval.

             1.3     Required Introductory Period. Employee shall serve a 90-day
introductory period immediately following the Effective Date.

             1.4     Term. The term of employment under this Agreement shall
commence on the Effective Date, and shall continue for a period of 24 months
thereafter. Upon the expiration of such 24 month period, the term of Employee’s
employment under this Agreement shall automatically renew for successive periods
of 12 months each, unless, at least 90 days before the expiration of such 24
month period or any succeeding 12 month period, either the members of the board
of directors of the Bank (the “Board of Directors” or the “Board”) gives written
notice of non-renewal to Employee, or Employee gives written notice of
non-renewal to the Bank. If such notice of non-renewal is timely given, the term
of Employee’s employment under this Agreement shall expire at the end of such 24
month period or at the end of the current 12 month period, as the case may be.
The term of Employee’s employment under the Agreement is referred to herein as
the “Term.”

        2.        ARTICLE 2 - DUTIES OF THE EMPLOYEE

             2.1        Duties. The Employee agrees to undertake and perform all
duties as required of the Position. The Employee shall render such services and
shall perform such duties and acts in connection with any aspect of the Bank’s
business as may be required by the Management or the Board of Directors of the
Bank. The Employee shall perform the services contemplated herein faithfully,
diligently, to the best of Employee’s ability, and in the best interests of the
Bank. The Employee shall devote the Employee’s full and exclusive business time
and efforts to the rendition of such services. The Employee shall at all times
perform such services in compliance with (and, to the extent of Employee’s
authority, shall ensure that the Bank is in compliance with) any and all laws,
rules, regulations, and policies applicable to the Bank, including, but not
limited to, the Federal Deposit Insurance Act and the regulations thereunder.
The Employee shall, at all times, adhere to and obey any and all written
internal rules and regulations governing the conduct of the Bank’s employees, as
established and modified from time to time.

             2.2        Exclusive Services. During his employment by the Bank,
the Employee shall not, without the express prior written consent of the Board
of Directors of the Bank, engage directly or indirectly in any outside
employment or consulting of any kind, whether or not the Employee receives
remuneration for such services. Further, the Employee shall not engage in any
activity that would impair the Employee’s ability to act and exercise judgment
in the best interest of the Bank.

             2.3        Subpoenas; Cooperation in Defense of the Bank. If the
Employee, during employment or thereafter, is served with any subpoena or other
compulsory judicial or administrative process calling for production of
confidential information or if the Employee is otherwise required by law or
regulations to disclose confidential information, the Employee will immediately,
before making any such production or disclosure, notify the Bank and provide it
with such information as may be necessary for the Bank to take such action as
the Bank deems necessary to protect its interests. The Employee agrees to
cooperate reasonably with the Bank, whether during employment or thereafter, in
the prosecution or defense of all threatened claims or actual litigation in
which the Bank is or may become a party, whether now pending or hereafter
brought, in which the Employee has knowledge of relevant facts or issues. The
Employee shall be reimbursed for reasonable expenses for travel time due to
cooperating with the prosecution or defense of any litigation for the Bank.

             2.4        Other Obligations. The Employee acknowledges that the
Bank from time to time may have agreements with other persons or with various
governmental agencies that impose obligations or restrictions on the Bank
regarding inventions or creative works made during the course of the Bank’s work
under such agreements, or that relate to the confidential nature of such work.
The Employee agrees to be bound by all such obligations and restrictions of
which the Employee is informed by the Bank and to take all action necessary to
discharge the obligations of the Bank thereunder.

        3.        ARTICLE 3 - COMPENSATION

        As the total consideration for the services that the Employee renders
under this Agreement, the Employee shall be entitled to the following:

             3.1        Base Salary.The Bank shall pay to the Employee a base
salary of $180,000.00 per year, less income tax and other applicable
withholdings. The base salary shall be payable in accordance with the Bank’s
regular payroll practices.

             3.2        Stock Options. The Employee shall be entitled to options
of 150,000 shares of Common Stock of the Company (the “Options”), in accord with
the terms and conditions set forth in the 1999 Equity Participation Plan of
Wilshire Financial Services Group, Inc. (“The Option Documents”). The strike
price will be the dollar weighted average for the stock on March 12, 2001. The
Options will vest in accordance with the following schedule:

                  (a)          (a)     One-third on March 12, 2002. These
options are not exercisable prior to September 12, 2002, however, if before
September 12, 2002, the Employee voluntarily terminates his/her employment with
the Bank or the Bank terminates the Employee’s employment for Cause (as that
term is defined in Section 4.3, below), these options shall terminate
immediately and shall not become exercisable at any time;

                  (b)     One-third on March 12, 2003; and

                  (c)     One-third on March 12, 2004;

except that, notwithstanding any other provision of this Agreement, if at any
time before March 12, 2004, there is a Change of Control, as defined
hereinafter, of the Company, then all of the Employee’s then-unvested Options
shall accelerate and vest immediately upon the closing of the event or events
constituting a Change of Control.

             3.3        Bank Employee Benefits. The Employee shall be entitled
to participate in the Bank’s employee benefit plans, medical, dental, vision,
long-term disability, and short-term disability benefits or insurance programs,
if any, on the same basis as any of those benefits or insurance programs is
available generally to other officers of similar position under the Bank’s
personnel policies. The Bank and the Company will not, without Employee’s
written consent, make any changes in such plans, benefits or arrangements which
would materially adversely affect Employee’s rights or benefits thereunder,
except to the extent such changes are made applicable to all executive-level
Bank and Company employees on a non-discriminatory basis.

             3.4        Indemnity and Insurance. The Employee shall receive all
benefits and privileges to which the Employee is entitled by law or pursuant to
the Bylaws of the Bank or the Company.

             3.5        Reimbursement for Expenses. The Bank shall reimburse the
Employee for any and all reasonable and documented actual business expenses that
the Employee incurs from time to time in the performance of his duties under
this Agreement, provided that reimbursement shall be made in accordance with the
policies and practices of the Bank; and

             3.6        Vacation. The Employee shall be entitled to personal
time, to be used for sick and vacation time, earned based on hours worked, to a
maximum of 13.33 hours, per month. Thus, a total of up to 160 hours or four
weeks of personal time may be earned during a full year of employment.
Generally, employees are not permitted to use personal time in excess of time
earned. The Employee Guidelines of the Bank provide additional information.
Vacation time not used in any calendar year may be carried forward, provided,
however, that, once the Employee has accrued a number of vacation days equal to
two hundred hours, the Employee shall not be eligible to accrue additional days
of vacation until he/she has taken one or more days of vacation. The Employee
may, at his/her option, sell back to the Bank up to forty hours of
accrued-but-unused vacation.

             3.7        Car Allowance. The employee shall be entitled to a car
allowance of $750.00 per month.

4.        ARTICLE 4 - TERMINATION

             4.1        Termination With or Without Cause During Introductory
Period. If the Bank terminates the Employee’s employment during the Introductory
Period (described in Section 1.3), the Bank shall pay to the Employee only any
base salary due under Article 3 of this Agreement, prorated through the date of
termination. The Employee shall have no right to receive any further
compensation or benefits otherwise payable under any other provision of this
Agreement.

             4.2        Termination for Cause (12 C.F.R. ' 563.39). Termination
for Cause shall mean termination because of Employee’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order or material breach of any provision of
this Agreement. For purposes of this Agreement, no act, or the failure to act,
on Employee’s part shall be “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Bank. Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to him a notice of termination which shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the members of the Board at a meeting of the Board called and held for that
purpose (which may be telephonic), finding that in the good faith opinion of the
Board, Employee was guilty of conduct justifying termination for Cause and
specifying the particulars thereof in detail. Employee shall not have the right
to receive compensation or other benefits for any period after termination for
Cause which have not vested or been earned as of the date of such termination.
Employee shall have the right to receive compensation or other benefits which
have already vested or been earned as of the date of termination for Cause,
unless payment of such compensation or benefits is expressly prohibited by the
terms of any plan, program or agreement governing such compensation or benefits.

             Notwithstanding the foregoing:

                  (a)        The Board of Directors of the Bank may terminate
the Employee’s employment at any time, but any termination by the Bank’s Board
of Directors other than termination for Cause shall not prejudice the Employee’s
right to compensation or other benefits under this Agreement. The Employee shall
have no right to receive compensation or other benefits for any period after
termination for Cause. Termination for Cause shall include termination because
of the Employee’s personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.

                  (b)        If the Employee is suspended and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under section 8(e)(3) or (g) (1) of the Federal Deposit Insurance Act (12
U.S.C. 1818(e)(3) and (g)(1)), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Employee all or part of the compensation withheld while
its contract obligations were suspended, or (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

                  (c)        If the Employee is removed and/or is permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12
U.S.C. 1818(e)(3) and (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Employee shall not be affected.

                  (d)        If the Bank is in default (as defined in section
(3)(x)(1) of the Federal Deposit Insurance Act), all obligations under this
Agreement shall terminate as of the date of default, but this paragraph (d)
shall not affect any vested rights of the Employee.

                  (e)        All obligations under this Agreement shall be
terminated, except to the extent it is determined that continuation of this
Agreement is necessary for the continued operation of the association:

                  (1)        By the Director or his or her designee, at the time
the Federal Deposit Insurance Corporation or Resolution Trust Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in section 13(c) of the Federal Deposit Insurance Act; or

                  (2)        By the Director or his or her designee, when the
Director or his or her designee approves a supervisory merger to resolve
problems related to the operation of the association, or when the Bank is
determined by the Director to be in an unsafe or unsound condition; provided
that any rights of the parties that have already vested shall not be affected by
such action.

                  (f)        If the Bank terminates the Employee’s employment
without Cause at any time during the Term, for reasons other than a Change in
Control (as defined below) of the Bank or the Company, then, if the Employee
agrees to and signs a waiver and release of all claims (the form of such waivers
and release to be provided by the Bank), the Bank shall pay to the Employee
severance pay in an amount equal to the remainder of the Employee’s Base Salary
from the date the Employee was terminated through the date which is one year
from the Effective Date. Such amounts shall be payable in equal monthly
installments.

                  (g)        During the Term, the above-described severance
supersedes any and all other severance or layoff policies of the Bank. Absent a
new employment agreement setting forth an alternate severance arrangement, any
involuntary termination by the Bank subsequent to the Term shall be covered by
the Bank’s general severance policy, if any, then in existence.

         4.3        Termination Upon An Other Event of Termination

                  (a)        Upon the occurrence of an Other Event of
Termination (as herein defined) during the Term, the provisions of this Section
4.3 shall apply. As used in this Agreement, an “Other Event of Termination”
shall mean and include any one or more of the following: (i) the termination by
the Bank of Employee’s employment hereunder for any reason other than a
termination governed by Sections 4.1, 4.2, 4.4, 4.5 or 4.6 hereof; (ii)
Employee’s resignation from the Bank’s employ upon any (A) failure to elect or
re-elect or to appoint or re-appoint Employee as Executive Vice President and
Chief Banking Officer of the Bank, unless consented to by the Employee, (B) a
material change in Employee’s functions, duties, or responsibilities, which
change would cause Employee’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Sections 1.1 and 2.1 hereof, unless consented to by Employee, (C) a relocation
of Employee’s principal place of employment outside of Los Angeles County or
Ventura County, California, unless consented to by the Employee, (D) a material
reduction in the aggregate benefits and perquisites to the Employee from those
being provided as of the effective date of this Agreement, unless such reduction
is (I) consented to by the Employee, (II) applies generally to
executive-level-employees of the Bank to the extent Employee receives benefits
or perquisites generally available to executive-level employees of the Bank, or
applies generally to executive level employees of the Company to the extent
Employee receives benefits or perquisites generally available to executive-level
employees of the Company, or (III) is a reduction in the amount of Employee’s
bonus based on the application of a formula or index to the financial
performance of the Bank, (E) a liquidation or dissolution of the Bank, or (F) a
material breach of this Agreement by the Bank or the Company. Upon the
occurrence of any event described in clauses (A), (B), (C), (D), (E) or (F),
above, Employee shall have the right to elect to terminate his employment under
this Agreement by resignation upon not less than thirty (30) days prior written
notice given within six full months after the event giving rise to said right to
elect.

                  (b)        Upon the occurrence of an Other Event of
Termination, the Bank shall be obligated to pay Employee, or, in the event of
his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, an amount equal to Employee’s then annual base salary. Such amount
shall be paid in six equal monthly installments commencing on the 30th day after
the Termination Date. Such amount shall be in addition to any compensation or
benefits earned by Employee or to which Employee was entitled prior to the
Termination Date. Such payments shall not be reduced in the event the Employee
obtains other employment following termination of employment.

                  (c)        Upon the occurrence of an Other Event of
Termination, the Bank will cause to be continued life, medical, dental and
disability coverage substantially identical to the coverage maintained by the
Bank or the Company for Employee prior to his termination at no premium cost to
the Employee, except to the extent such coverage may be changed in its
application to all executive-level employees of the Bank if such coverage was
generally available on the date of an Other Event of Termination to
executive-level employees of the Bank, if such coverage was generally available
on the date of an Other Event of Termination to executive-level employees of the
Bank, or except to the extent such coverage may be changed in its application to
all executive-level employees of the Company if such coverage was generally
available on the date of an other Event of Termination to executive level
employees of the Company. The benefits provided under this Section 4.3(c) shall
continue until the earlier of (a) the expiration of one year following
Employee’s termination of employment with the Bank, or (b) the date Employee
becomes covered under any other group health plan not maintained by the Bank,
the Company or any of its subsidiaries; provided, however, that if such other
group health plan excludes any pre-existing condition that Employee or
Employee’s dependents may have when coverage under such group health plan would
otherwise begin, coverage under this Section 4.3(c) shall continue (but not
beyond the one year period described in clause (a) of this sentence) with
respect to such pre-existing condition until such exclusion under such other
group health plan lapses or expires. In the event Employee is required to make
an election under Sections 601 through 607 of the Employee Retirement Income
Security Act of 1974 (commonly known as COBRA) to qualify for the benefits
described in this Section 4.3(c), the obligations of the Bank under this Section
4.3(c) shall be conditioned upon Employee’s timely making such an election.

        4.4        Change in Control.

                  (a)        For purposes of this Agreement, a “Change in
Control” of the Bank or Company shall mean: (i) any “person” (as the term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or more than one person acting as a group,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of voting securities of the Bank, the Company or
any subsidiary of the Company which owns a majority of the outstanding voting
securities of the Bank (the “Direct Parent”) representing 50% or more of the
Bank’s, the Company’s or the Direct Parent’s outstanding voting securities,
except for any voting securities (A) of the Bank purchased by the Company or
Direct Parent, (B) of the Direct Parent purchased by the Company, or (C) of the
Bank or Company purchased by any employee benefit plan of the Bank or the
Company, or (ii) individuals who constitute the board of directors of the Bank
(including Employee, if Employee is a director) on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of more than one-half of the
directors comprising the Incumbent Board, or whose nomination for election by
the company’s stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be, for purposes of this clause (ii), considered
as though he were a member of the Incumbent Board, or (iii) the consummation of
(A) a merger, consolidation or reorganization to which the Bank, the Company or
the Direct Parent is a party, whether or not the Bank, the Company or the Direct
Parent is the entity surviving or resulting therefrom, or (B) a sale or other
disposition of all or substantially all of the assets of the Bank, the Company
or the Direct Parent, in one transaction or a series of related transactions, to
any person other than the Bank, the Company or the Direct Parent; provided,
however, that no such consummation will constitute a Change of Control pursuant
to this clause (iii) if persons who were stockholders of the Company immediately
before the consummation of the transaction are the beneficial owners immediately
following the consummation of the transaction, of more than 50% of the combined
voting power of the then outstanding voting securities of the person surviving
or resulting from any merger, consolidation or reorganization referred to in
clause (iii)(A) or the person to whom the assets of the Bank, the Company or the
Direct Parent are sold, assigned or disposed of in any transaction or series of
transactions referred to in clause (iii)(B).

                  (b)        If a Change in Control has occurred pursuant to
Section 4.4(a) or the Board has determined that a Change in Control has
occurred, Employee shall be entitled to the benefits provided in paragraphs (c)
and (d) of this Section 4.4 upon his subsequent termination of employment at any
time within 12 months following the Change in Control due to: (i) Employee’s
dismissal without Cause (as defined in Section 4.2) or (ii) Employee’s voluntary
resignation following an Other Event of Termination (as defined in Section 4.3).

                  (c)        Upon Employee’s entitlement to benefits pursuant to
Section 4.4(b), the Bank shall pay Employee, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, a
sum equal to two times the average of Employee’s “Annual Cash Compensation” for
the five most recent taxable years that Employee has been employed by the Bank
or for such lesser number of years in the event that Employee shall have been
employed by the Bank for less than five years. Such “Annual Cash Compensation”
shall consist of Employee’s base salary, commissions, bonuses, and directors or
committee fees. Such payment shall be made in one lump sum within 30 days after
Employee’s termination of employment which entitles Employee thereto; provided,
however, that in the event the Bank is not in compliance with its minimum
capital requirements or if such payment would cause the Bank’s capital to be
reduced below its minimum regulatory capital requirements, such payment shall be
deferred until such time as the Bank or successor thereto is in capital
compliance. Such payment shall not be reduced in the event Executive obtains
other employment following termination of employment.

                  (d)        Upon Employee’s entitlement to benefits pursuant to
Section 4.4(b), the Bank will cause to be continued life, medical, dental and
disability coverage substantially identical to the coverage maintained by the
Bank for Employee prior to his termination of employment at no premium cost to
the Employee, except to the extent such coverage may be changed in its
application to all executive level employees of the Bank if such coverage was
generally available on Executive’s Termination Date to executive-level employees
of the Bank, or except to the extent such coverage may be changed in its
application to all executive-level employees of the Company if such coverage was
generally available on Executive=s Termination Date to executive-level employees
of the Company. The benefits provided under this Section 4.4(d) shall continue
until the earlier of (a) the expiration of one year following Employee’s
termination of employment with the Bank, or (b) the date Employee becomes
covered under any other group health plan not maintained by the Bank, the
Company or any of its subsidiaries; provided, however, that if such other group
health plan excludes any pre-existing condition that Employee or Employee’s
dependents may have when coverage under such group health plan would otherwise
begin, coverage under this Section 4.4(d) shall continue (but not beyond the one
year period described in clause (a) of this sentence) with respect to such
pre-existing condition until such exclusion under such other group health plan
lapses or expires. In the event Employee is required to make an election under
Sections 601 through 607 of the Employee Retirement Income Security Act of 1974
(commonly known as COBRA) to qualify for the benefits described in this Section
4.4(d), the obligations of the Bank under this Section 4.4(d) shall be
conditioned upon Employee’s timely making such an election.

                  (e)        Notwithstanding anything to the contrary in this
Section 4.4, in no event shall the aggregate payments or benefits to be made or
afforded to Employee under this Section 4.4 (the “Termination Benefits”)
constitute an “excess parachute payment” under Section 280G of the Internal
Revenue Code of 1986, as amended or any successor thereto, and in order to avoid
such a result, Termination Benefits will be reduced, if necessary, to an amount
(the “Non-Triggering Amount”), the value of which is $1.00 less than an amount
equal to three times Employee’s “base amount,” as determined in accordance with
said Section 280G. The allocation of the reduction required hereby among the
Termination Benefits provided by this Section 4.4 shall be determined by
Employee.

                  4.5        Termination By the Employee or Death. If the
Employee terminates his employment with the Bank for any reason other than the
reasons set forth in Sections 4.3 and 4.4 hereof, or Employee’s employment is
terminated as a result of his death, the Bank shall pay to the Employee, or in
the event of his death, his beneficiary or beneficiaries or his estate, as the
case may be, the base salary earned but unpaid pursuant to Section 3.1 hereof
through the Termination Date and any earned but unused vacation pay due to the
Employee at the Termination Date. Any such payments due Employee, under this
Section 4.5 shall be paid on the Termination Date, unless the termination of
Employee’s employment was due to his death, in which case, such payment shall be
made by no later than 30 days after the Termination Date. Employee shall not
have the right to receive compensation or other benefits for any period after
the Termination Date which have not vested or been earned as of the Termination
Date. Employee shall have the right to receive compensation or other benefits
which have already vested or been earned as of the Termination Date, unless
payment of such compensation or benefits is expressly prohibited by the terms of
any plan, program or agreement governing such compensation or benefits.

                  4.6        Termination of Disability. If (i) the Employee is
absent from work for 180 calendar days in any 12-month period by reason of
illness or incapacity (whether physical or otherwise) or (ii) the Board of
Directors reasonably determines that the Employee is unable to perform his
duties, services and responsibilities hereunder by reason of illness or
incapacity (whether physical or otherwise) for a total of 90 calendar days in
any 12-month period during the Term (“Disability”), the Bank may terminate the
Employee’s employment hereunder as of the Termination Date specified in a
written notice termination from the Bank to Employee. If the Employee’s
employment is terminated by the Bank pursuant to this Section 4.6, the Bank
shall pay on the Termination Date to Employee the base salary earned but unpaid
pursuant to Section 3.1 hereof through the Termination Date and any earned but
unused vacation pay due to the Employee at the Termination Date. In addition,
the Employee shall be entitled to receive benefits based on the Bank’s
applicable disability plans then in effect. Employee shall not have the right to
receive compensation or other benefits for any period after the Termination Date
which have not vested or been earned as of the Termination Date. Employee shall
have the right to receive compensation or other benefits which have already
vested or been earned as of the Termination Date, unless payment of such
compensation or benefits is expressly prohibited by the terms of any plan,
program or agreement governing such compensation or benefits.

                  4.7        Termination of Bank’s Obligation. If, at any time
within one year following termination of employment, the Employee breaches any
of the Employee’s obligations under Article 2, 5 or 6 of this Agreement, then,
in addition to any other remedy of the Bank, the Bank’s obligation, if any, to
make severance payments under Section 4.4 and 4.5(a) shall cease as of the date
such breach occurs. Moreover, the Employee acknowledges that breach of Article
2, 5 or 6 of this Agreement will cause irreparable harm to the Bank and, if the
Employee fails to abide by these obligations, the Bank will be entitled to seek
specific performance, including immediate issuance of a temporary restraining
order or preliminary injunction enforcing this Agreement, and to seek judgment
for damages caused by the Employee’s breach, and to seek other remedies provided
by applicable law.

                  4.8        Termination Date. Any termination of Employee’s
employment hereunder pursuant to this Article 4 shall be effected by written
notice other than a termination as a result of Employee’s death. Any written
notice of termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provisions so indicated. The effective date of any such
termination (the “Termination Date”) shall be as follows:

                  (a)        In the event of a termination due to Employee’s
death, the date of such death.

                  (b)        In the event of termination for any reason other
than Employee’s death, the date specified in the written notice of termination
which in no event shall be prior to the date of receipt of such notice.

                  4.9        Compliance With Safety and Soundness Standards.
Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of an Employee be in excess of
that considered safe and sound at the time of such payment, taking into
consideration all applicable laws, regulations, or other regulatory guidance,
including but not limited to OTS Regulatory Bulletin 27a or any similar or
successor regulatory pronouncements. Any payments made to the Employee, pursuant
to this Agreement or otherwise, are subject to and conditioned upon compliance
with 12 U.S.C. Section 1828(k) and any regulations promulgated thereunder.

        5.        ARTICLE 5- CONFIDENTIALITY AND NON-SOLICITATION

                  5.1        Nondisclosure. Employee acknowledges that, in the
course of employment with the Bank, Employee will have access to and learn
confidential information. Confidential information includes but is not limited
to information about the Bank’s borrowers and clients, the terms and conditions
under which the Bank or its affiliates deal with borrowers and clients, pricing
information for the purchase or sale of assets, financing and securitization
arrangements, research materials, manuals, computer programs, formulas analyzing
assets portfolios, techniques, data, marketing plans and tactics, technical
information, lists of asset sources, the processes and practices of the Bank and
related companies, information contained in electronic or computer files,
financial information, salary and wage information, and other information that
is designated by the Bank or its affiliates as confidential or that Employee
knows or should know is confidential information provided by third parties that
the Bank or its affiliates are obligated to keep confidential and all other
proprietary information of the Bank or its affiliates. The Employee acknowledges
that all confidential information is and shall continue to be the exclusive
property of the Bank or its affiliates, whether or not prepared in whole or in
part by the Employee and whether or not disclosed to or entrusted to the
Employee in connection with employment by the Bank. The Employee agrees not to
disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of the Bank. The Employee agrees that he will not copy, transmit,
reproduce, summarize, quote, or make any commercial or other use whatsoever of
confidential information, except as may be necessary to perform work done by
Employee for the Bank. The Employee agrees to exercise the highest degree of
care in safeguarding confidential information against loss, theft or other
inadvertent disclosure and agrees generally to take all steps necessary or
requested by the Bank to ensure maintenance of the confidentiality of the
confidential information. The Employee agrees in addition to the specific
covenants contained herein to comply with all of the Bank’s policies and
procedures, as well as all applicable laws, for the protection of confidential
information.

                  5.2        Exclusions. Section 6.1 shall not apply to the
following information: (a) information now and hereafter voluntarily
disseminated by the Bank to the public or which otherwise becomes part of the
public domain through lawful means; (b) information already known to the
Employee as documented by written records which predate Employee’s employment
with the Bank; (c) information subsequently and rightfully received from third
parties and not subject to any obligation of confidentiality; or (d) information
independently developed by Employee after termination of his or her employment.

                  5.3        Confidential Proprietary and Trade Secret
Information of Others. Employee represents that he or she has disclosed to the
Bank any agreement to which Employee is or has been a party regarding the
confidential information of others and Employee understands that Employee’s
employment by the Bank will not require Employee to breach any such agreement.
Employee will not disclose such confidential information to the Bank nor induce
the Bank to use any trade secret proprietary information received from another
under an agreement or understanding prohibiting such use or disclosure.

                  5.4        Non-Solicitation of Employees. During the period of
six months after termination date, the Employee shall not directly or indirectly
solicit for employment or for independent contractor work any employee of the
Bank or the Company, and shall not encourage any such employee to leave the
employment of the Bank or the Company.

                  5.5        Non-Solicitation of Customers. During the period of
one year following the termination date, the Employee shall not directly or
indirectly: (a) solicit for business any customers of the Bank or the Company;
(b) encourage any such customers to stop using the facilities or services of the
Bank or the Company; or (c) encourage any such customers to use the facilities
or services of any competitor of the Bank or the Company.

                  5.6        Company to Benefit from Provisions. To the extent
any provisions of this Article 6 relates in any way to confidential information
and trade secrets of the Company, then the obligations of Employee set forth in
this Article 6 shall also extend to the Company and inure to its benefit.

6.        ARTICLE 6 - BANK’S OWNERSHIP IN Employee’s WORK

             6.1      Bank’s Ownership. The Employee agrees that all inventions,
discoveries, improvements, trade secrets, formulas, techniques, mask works,
processes, and know-how, whether or not patentable, and whether or not reduced
to practice, that are conceived or developed during the Employee’s employment
with the Bank, either alone or jointly with others, or relating to the Bank or
to the banking industry shall be owned exclusively by the Bank, and the Employee
hereby assigns to the Bank all Employee’s right, title, and interest in all such
intellectual property. The Employee agrees that the Bank shall be the sole owner
of all rights pertaining thereto, including but not limited to domestic and
foreign patents or other rights pertaining thereto, and further agrees to
execute all documents that the Bank reasonably determines to be necessary or
convenient for use in applying for, prosecuting, perfecting, or enforcing
patents or other intellectual property rights, including the execution of any
assignments, patents applications, or other documents that Bank may reasonably
request. The Employee shall claim no interest in any inventions, copyrighted
material, mask works, patents, or patent applications unless the Employee
demonstrates that any such invention, copyrighted material, mask, work, patent,
or patent application was developed before he or she began any employment with
the Bank. This provision is intended to apply only to the extent permitted by
applicable law.

             6.2        Statutory Limitation on Assignment. The Employee
understands that the Bank is hereby advising the Employee that any provision in
this Agreement requiring the Employee to assign rights in any invention does not
apply to an invention that qualifies fully under the provisions of Section 2870
of the California Labor Code. That Section provides, as follows:

             “(a)        Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her rights in
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies facilities, or trade secret information, except for those
inventions that either:

                  (1)        Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or

                  (2)        Result from any work performed by the employee from
the employer.

                  (b)        To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of the state and is unenforceable.”

        By signing this Agreement, the Employee acknowledges that this paragraph
shall constitute written notice of the provisions of Section 2870.

             6.3 Ownership of Records. Any written record that the Employee may
maintain of inventions, discoveries, improvements, trade secrets, formulae,
processes, or know-how, whether or not patentable and whether or not reduced to
practice, and any such records relating to original works of authorship or mask
works made by the Employee, alone or jointly with others, in the course of the
Employee’s employment with the Bank shall remain the property of the Bank. The
Employee shall furnish the Bank any and all such records immediately upon
request.

             6.4      Ventures. If the Employee, during employment with the
Bank, is engaged in or associated with the planning or implementation of any
project, program, or venture involving the Bank and any third parties, all
rights in the project, program, or venture shall belong to the Bank, and the
Employee shall not be entitled to any interest therein or to any commission,
finder’s fee, or other compensation in connection therewith other than the
salary to be paid to the Employee as provided in this Agreement.

             6.5        Return of Bank’s Property and Materials. Upon
termination of employment with the Bank, the Employee shall deliver to the Bank
all Bank property and materials that are in the Employee’s possession or
control, including all of the information described as confidential information
in Section 6 of this Agreement and including all other information relating to
any inventions, discoveries, improvements, trade secrets, formulae, processes,
know-how, original works of authorship, or mask works of the Bank.

             6.6        Company to Benefit from Provisions. To the extent any
provisions of this Article 6 relates in any way to information, property,
rights, projects, ventures, or inventions of the Company, then the obligations
of Employee set forth in this Article 6 shall also extend to the Company and
inure to its benefit.

        7.        ARTICLE 7 - ARBITRATION

             Any claim or controversy between the parties which the parties are
unable to resolve themselves, including any claim arising out of Employee’s
employment or the termination of that employment, and including any claim
arising out of, connected with, or related to the formation, interpretation,
performance or breach of this Agreement, and any claim or dispute as to whether
a claim is subject to arbitration, shall be submitted to and resolved
exclusively by expedited arbitration by a single arbitrator in accordance with
the following procedures:

             7.1        In the event of a claim or controversy subject to this
arbitration provision, the complaining party shall promptly send written notice
to the other party identifying the matter in dispute and the proposed remedy.
Following the giving of such notice, the parties shall meet and attempt in good
faith to resolve the matter. In the event the parties are unable to resolve the
matter within 21 days, the parties shall meet and attempt in good faith to
select a single arbitrator acceptable to both parties. If a single arbitrator is
not selected by mutual consent within 10 business days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons, each of whom shall be an attorney who is either engaged in the
active practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main Los Angeles office of the
American Arbitration Association (“AAA”) or of the Federal Mediation and
Conciliation Service. If, within three business days of the parties’ receipt of
such list, the parties are unable to agree upon an arbitrator from the list,
then the parties shall each strike names alternatively from the list, with the
first to strike being determined by the flip of a coin. After each party has had
four strikes, the remaining name on the list shall be the arbitrator. If such
person is unable to serve for any reason, the parties shall repeat this process
until an arbitrator is selected.

             7.2        Unless the parties agree otherwise, within 120 days of
the selection of the arbitrator, a hearing shall be conducted before such
arbitrator at a time and a place in Los Angeles County agreed upon by the
parties. In the event the parties are unable to agree upon the time or place of
the arbitration, the time and place within Los Angeles County shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

             7.3        In any arbitration hereunder, the Bank shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that Employee may, if he wishes, pay up to one-half of those amounts. Each party
shall pay its own attorneys’ fees, costs, and expenses, unless the arbitrator
orders otherwise. The prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including, but not limited to, the
arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator shall
have no authority to add to or to modify this Agreement, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation. The
parties shall be entitled to reasonable discovery subject to the discretion of
the arbitrator.

             7.4        The decision of the arbitrator shall be final, binding,
and non-appealable, except as otherwise permitted by law, and may be enforced as
a final judgment in any court of competent jurisdiction.

             7.5        This agreement to resolve any disputes by arbitration
shall extend to claims against any parent, subsidiary, or affiliate of each
party, and, when acting within such capacity, any officer, director,
shareholder, employee or agent of each party, or of any of the above, and shall
apply as well to claims arising out of state and federal statutes and local
ordinances as well as to claims arising under the common law or under this
agreement. This agreement, however, shall not apply to claims for workers’
compensation or unemployment compensation benefits.

             7.6        Notwithstanding the foregoing, and unless otherwise
agreed between the parties, either party may, in an appropriate matter, apply to
a court for provisional relief, including a temporary restraining order or
preliminary injunction, on the ground that the arbitration award to which the
applicant may be entitled may be rendered ineffectual without provisional
relief.

             7.7        Any arbitration hereunder shall be conducted in
accordance with the employment rules and procedures of the AAA then in effect;
provided, however, that, in the event of any inconsistency between the rules and
procedures of the AAA and the terms of this Agreement, the terms of this
Agreement shall prevail.

             7.8        If any of the provisions of this Section 7 are
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Section 7,
and this Section 7 shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and to insure that the resolution of
all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration. If a court should
find that the provisions of this Section 7 are not absolutely binding, then the
parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

        8.        ARTICLE 8 - MISCELLANEOUS

             8.1        Severable Provisions. The provisions of this Agreement
are separate and distinct, and if any provisions are determined to be
unenforceable, in whole or in part, the remaining provisions, and the
enforceable parts of any partially unenforceable provisions, shall nevertheless
be enforceable.

             8.2        Indemnification. The Bank and Employee are entering into
an indemnification agreement in the form attached hereto as Exhibit “A.” Any
payments made to Employee pursuant to such indemnification agreement are subject
to and conditioned upon compliance with 12 C.F.R. Section 545.121, and any rules
or regulations promulgated thereunder.

             8.3        Successors and Assigns. The Bank shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation, or otherwise to all or substantially all of the business or
assets of the Bank to expressly assume and agree to perform in writing this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession or assignment had taken place. This
Agreement shall inure to the benefit of and be binding upon the Bank, its
successors and assigns, and upon the Employee and his heirs, executors,
administrators and legal representatives. No party to this Agreement may
delegate its or his duties hereunder without the prior written consent of the
other parties to this Agreement.

             8.4        Governing Law. Regardless of the choice of laws
provisions of Oregon or of any other jurisdiction, California law shall in all
respects govern the validity, construction, and interpretation of this
Agreement.

             8.5        Source of Payments. All payments provided in this
Agreement shall be timely paid in cash or check from the general funds of the
Bank. The Company, however, unconditionally guarantees payment and provision of
all amounts and benefits due hereunder to Employee and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

             8.6        Incorporation by Reference of Relevant Regulatory Law.
This Agreement incorporates by reference all applicable regulatory law,
including but not limited to12 U.S.C. section 1828(k) and any regulations
promulgated under it; 12 U.S.C. section 1818(e); and 12 C.F.R. section
563.39(b); and all replacement statutes and regulations.

             8.7        Integration. This Agreement, including any documents
expressly incorporated into it by the terms of this Agreement, constitute the
entire agreement between the parties and supersedes all prior oral and written
agreements, understandings, negotiations, and discussions relating to the
subject matter of this Agreement. With this Agreement the parties rescind any
previous employment agreements or arrangements between themselves. Any
supplement, modification, waiver, or termination of this Agreement is valid only
if it is set forth in a writing signed by both parties. The waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
and, unless otherwise stated, shall not constitute a continuing waiver

             8.8        No Oral Modification. Any supplement, modification,
waiver, or cancellation of this Agreement is valid only if it is set forth in a
writing signed by both parties.

             8.9        No Waiver. The waiver of any provision of this Agreement
shall not constitute a waiver of any other provision and, unless otherwise
stated, shall not constitute a continuing waiver.

             8.10        Notice. Any notice or other communication required or
permitted under this Agreement shall be in writing and shall be deemed to have
been given (i) if personally delivered, when so delivered, (ii) if mailed, one
week after having been placed in the United States mail, registered, or
certified, postage prepaid, addressed to the party to whom it is directed at the
address listed below or (iii) if given by facsimile, when the notice is
transmitted to the facsimile number specified below, and the appropriate answer
back or telephonic confirmation is received:


         If to the Bank:
         --------------

         23901 Calabasas Road
         Suite 1050
         Calabasas, California 91302

         Attention: Chairman of the Board and Corporate Secretary

         Telephone: (818) 223-8084
         Facsimile:  (818) 223-8457

         If to the Employee:
         ------------------

         Joseph W. Kiley, III
         14009 Weddington Street
         Sherman Oaks, California  91401


        In order for a party to change its address or other information for the
purpose of this section, the party must first provide notice of that change in
the manner required by this section.

             9.        ARTICLE 9 - ADVICE OF COUNSEL

        Each party acknowledges that it has had an opportunity to negotiate,
carefully consider, and receive the advice of an attorney of its own choosing on
the terms of this Agreement before signing it. To the extent that any party does
not seek the advice of an attorney, it knowingly and freely waives such a right.

        In witness whereof, the parties hereto have caused this Agreement to be
executed as of the date and year set forth below.


                                                     First Bank of  Beverly Hills, F.S.B.

Date: ___________________                            By: ____________________________
                                                     Name:  Richard S. Cupp
                                                     Title:  President


                                                     Employee


Date: ___________________                             ____________________________
                                                      Name:  Joseph W. Kiley, III


                                                      Wilshire Financial Services Group, Inc.

Date: ___________________                             By: ____________________________
                                                      Name:
                                                      Title:
